DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 July 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 10-13, filed 01 July 2022, with respect to the rejection of claims 1-19 and 21 under 35 U.S.C. 103 have been fully considered in light of the new claim amendments and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Caragea (US 2019/0068561 A1).
Mattson discloses a system that includes a client computer (Fig. 1, el. 102), wherein the computer may be one or more virtual machine instances or virtual machine elements (Para. 56).
Tarkkala discloses a system that attempts to establish a trusted relationship between two mutually unknown communication parties.  The system includes receiving, by a verifier V, the proof-of-work P(w)-proof of work value- and the input sets M and A from the prover (Para. 120, 121), wherein the prover computes a bitstring s as a result of a pseudo-random function h-work function- being applied on the created data set A-particular input-, applies a mapping function m-work function- for mapping an arbitrary bitstring to a problem instance, solves the problem instance, and generates the proof-of-work for the solving of the problem instance (Para. 116, 117, 119).  The created data set A may include an identifier for the prover P, an identifier for the verifier V, a salt S_1, and auxiliary data such as a timestamp and/or a message to be sent to verifier V (Para. 113).  The timestamp may be checked for validity in order to determine whether the proof-of-work is sufficiently fresh (Para. 132).  The prover P derives a computationally hard problem from some set identifying a session q between prover P and verifier V (Para. 134).  The basic idea is to allow prover P to introduce a new session to verifier V using a proof-of-work (Para. 139).
Caragea (newly cited) discloses a system that includes operating multiple virtual machines (VMs) concurrently on a client system (Fig. 3, el. 12, 32; Para. 31), wherein multiple sessions may be carried out concurrently within a single VM, for example, by multiple instances of a browser (as in tabbed browsing) or by distinct applications running at the same time (Para. 70).  The sessions may include TLS sessions, wherein a TLS session includes a unique session identifier, a cipher specification, and a master secret shared between the communicating parties (Para. 49), wherein a set of handshake parameters includes a session ID and an indicator of the cipher to be used for the session (Para. 58).  The security server may receive session data from the respective client system, wherein such data may comprise indicators unambiguously associating each item with a particular client system, VM, and/or communication session (Para. 74).
Combining Caragea’s use of multiple virtual machines on a client system, wherein each virtual machine may carry out multiple sessions concurrently and the use of a unique session identifier for each session with Mattson’s multiple virtual machines on a client and proof of work system, Tarkkala’s use of a session identifier in the proof of work system, and Meriac’s updating of the complexity of the work function brings about the claimed system in the independent claims.

Claim Interpretation
The following includes the examiner’s interpretations and/or suggestions for portions of the claims.
It should be noted that regarding the “computer storage medium” of claims 17-20, it has been determined that the medium is statutory subject matter.  The specification of the instant application states “computer storage media excludes modulated data signals as well as that described with respect to communication media” at paragraph 82. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 9, 10, 13-17, 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Mattson et al. (US 2017/0237766 A1) in view of Tarkkala et al. (US 2007/0011453 A1) in view of Caragea (US 2019/0068561 A1) and further in view of Meriac (US 2017/0237770 A1).
Regarding claim 1, Mattson teaches a system, comprising: 
a processor, i.e. a processor (Fig. 7, el. 710) of a security server computer (Fig. 1, el. 104), and a memory, e.g. memory (Fig. 7, el. 720); a storage device (Fig. 7, el. 730), having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: 
receive a proof of work value from a particular session of…a client computer, i.e. a client computer (Fig. 1, el. 102), wherein the computer may be one or more virtual machine instances or virtual machine elements (Para. 56), wherein the proof of work value is calculated by the particular session of the client computer based, at least in part, upon a work function and a particular input received from a service connected to the particular session…, e.g. executing countermeasures at the client computer and sending the results to the security server (Para. 113, 128, 129); wherein the countermeasures are Proof of Work code and may be associated with a network configuration, device, browser, user, malware, attack, website, content, or one or more characteristics of the client computer (Para. 66, 88, 89, 112); a hash generating function (Para. 79);
calculate a probability that the particular session is trustworthy based, at least in part, upon the proof of work value, e.g. determining that the solution is accurate and verifying the request and performing the requested transaction (Para. 129); determining that the solution is invalid and rejecting, terminating, or not accepting the request (Para. 130-132); logging the results to quickly identify and characterize emerging security threats (Para. 160); and 
….
Mattson does not clearly teach to receive a proof of work value from a particular session of a plurality of sessions executing concurrently on a client computer…the particular input being specifically associated with the particular session to distinguish the particular session from other sessions on the client computer that execute concurrently with the particular session and perform the work function on different inputs received from the service; and provide feedback to the particular session of the client computer based, at least in part, upon the calculated probability, wherein the feedback comprises an update to the work function.
Tarkkala teaches the system to:  receive a proof of work value from a particular session…on a client computer, i.e. a prover P (Fig. 1), wherein the proof of work value is calculated by the particular session of the client computer, based, at least in part, upon a work function and a particular input received from a service connected to the particular session, the particular input being specifically associated with the particular session to distinguish the particular session from other sessions on the client computer…and perform the work function on different inputs received from the service, e.g. receiving, by a verifier V, the proof-of-work P(w)-proof of work value- and the input sets M and A from the prover (Para. 120, 121); wherein the prover computes a bitstring s as a result of a pseudo-random function h-work function- being applied on the created data set A-particular input-, applies a mapping function m-work function- for mapping an arbitrary bitstring to a problem instance, solves the problem instance, and generates the proof-of-work for the solving of the problem instance (Para. 116, 117, 119); wherein the created data set A may include an identifier for the prover P, an identifier for the verifier V, a salt S_1, and auxiliary data such as a timestamp and/or a message to be sent to verifier V (Para. 113); prover P derives a computationally hard problem from some set identifying a session q between prover P and verifier V (Para. 134).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson to include the particular input being specifically associated with the particular session to distinguish the particular session from other sessions on the client computer, and perform the work function on different inputs received from the service, using the known method of computing, by the prover, a bitstring s as a result of a pseudo-random function h being applied on the created data set A, applying a mapping function m for mapping an arbitrary bitstring to a problem instance, solving the problem instance, and generating the proof-of-work for the solving of the problem instance, as taught by Tarkkala, in combination with the Proof of Work system of Mattson, for the purpose of establishing a trusted relationship between unknown communication parties in whatever environment with a respective architecture, (Tarkkala-Para. 109), while also ensuring that the proof-of-work is sufficiently fresh (Tarkkala-Para. 132).
Mattson in view of Tarkkala does not clearly teach to receive a proof of work value from a particular session of a plurality of sessions executing concurrently on a client computer…the particular input being specifically associated with the particular session to distinguish the particular session from other sessions on the client computer that execute concurrently with the particular session and perform the work function on different inputs received from the service; and provide feedback to the particular session of the client computer based, at least in part, upon the calculated probability, wherein the feedback comprises an update to the work function.
Caragea teaches …a plurality of sessions executing concurrently on a client computer, e.g. operating multiple virtual machines (VMs) concurrently on a client system (Fig. 3, el. 12, 32; Para. 31), wherein multiple sessions may be carried out concurrently within a single VM, for example, by multiple instances of a browser (as in tabbed browsing) or by distinct applications running at the same time (Para. 70),
…a particular input received from a service connected to the particular session, the particular input being specifically associated with the particular session to distinguish the particular session from other sessions on the client computer that execute concurrently with the particular session and…different inputs received from the service, e.g. a TLS session includes a unique session identifier, a cipher specification, and a master secret shared between the communicating parties (Para. 49), wherein a set of handshake parameters includes a session ID and an indicator of the cipher to be used for the session (Para. 58); the security server may receive session data from the respective client system, wherein such data may comprise indicators unambiguously associating each item with a particular client system, VM, and/or communication session (Para. 74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala to include to receive a proof of work value from a particular session of a plurality of sessions executing concurrently on a client computer, wherein the proof of work value is calculated by the particular session based, at least in part, upon a work function and a particular input received from a service connected to the particular session, the particular input being specifically associated with the particular session to distinguish the particular session from other sessions on the client computer that execute concurrently with the particular session and perform the work function on different inputs received from the service, using the known method of operating multiple virtual machines (VMs) concurrently on a client system, wherein multiple sessions may be carried out concurrently within a single VM, for example, by multiple instances of a browser (as in tabbed browsing) or by distinct applications running at the same time, wherein a session may include a unique session identifier, a cipher specification, and a master secret shared between the communicating parties, as taught by Caragea, in combination with the Proof of Work system of Mattson in view of Tarkkala, for the purpose of protecting customers against malicious software, to increase software portability, and to strengthen security (Caragea-Para. 31).
Mattson in view of Tarkkala in view of Caragea does not clearly teach to provide feedback to the particular session of the client computer based, at least in part, upon the calculated probability, wherein the feedback comprises an update to the work function.
Meriac teaches the system to:  receive a proof of work value from a particular session of a client computer, e.g. a device (Fig. 2, el. 10, 12), wherein the proof of work value is calculated by the particular session of the client computer based, at least in part, upon a work function and a particular input received from a service connected to the particular session…, e.g. receiving, from the device, the solution to the task (Para. 77, 78, 94, 95, 100, 147); receiving a partial solution (Para. 178); wherein the task is a Proof of Work task (Para. 70); a hash function that utilizes a nonce and a device identifier of the device (Para. 106, 111, 119, 138-140); wherein the communication may also include a timestamp to define a validity period for the communication and/or the task (Para. 108); 
calculating a probability that the particular session is trustworthy based, at least in part, upon the proof of work value, e.g. undertaking the hash function to determine if the solution is correct (Para. 113, 114, 124, 148); using one or more partial solutions as a trust credential and determining if a trust threshold is reached (Para. 181, 188); and 
providing feedback to the particular session of the client computer based, at least in part, upon the calculated probability, wherein the feedback comprises an update to the work function, e.g. reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device (Para. 84, 86, 97, 156, 174, 188, 189, 196).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Caragea to include providing feedback to the session of the client computer based, at least in part, upon the calculated probability, wherein the feedback comprises an update to the work function, using the known method of reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device, as taught by Meriac, in combination with the Proof of Work system of Mattson in view of Tarkkala in view of Caragea, for the purpose of mitigating denial-of-service attacks on devices (Meriac-Para. 1), while also allowing sessions with devices that have minimal computational resources by adjusting the task complexity and/or task type (Meriac-Para. 176).

Regarding claim 2, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: when the calculated probability is greater than a session threshold, perform an action associated with the particular session, e.g. determining that the solution is accurate and verifying the request and performing the requested transaction (Mattson-Para. 129); determining that the solution is invalid and rejecting, terminating, or not accepting the request (Mattson-Para. 130-132); logging the results to quickly identify and characterize emerging security threats (Mattson-Para. 160); 
Also note Meriac discloses undertaking the hash function to determine if the solution is correct (Meriac-Para. 113, 114, 124, 148); using one or more partial solutions as a trust credential, determining if a trust threshold is reached, and allowing connection/performing a requested function if the threshold is reached (Meriac-Para. 181, 188, 198, 200).

Regarding claim 4, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches wherein the action associated with the particular session comprises at least one of limiting user interactions or sandboxing user interactions, e.g. determining that the solution is invalid and rejecting, terminating, or not accepting the request (Mattson-Para. 130-132); 
Also note Meriac discloses rejecting connection/performing a requested function if the threshold is not reached or incorrect solutions are received (Meriac-Para. 181, 188, 197, 198, 200).

Regarding claim 5, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches wherein the update to the work function comprises a different work function provided to the particular session, e.g. reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device (Meriac-Para. 84, 86, 97, 156, 174, 188, 189, 196).

Regarding claim 6, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches wherein the update to the work function comprises a change to frequency or complexity of calculation of the proof of work value by the particular session, e.g. reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device (Meriac-Para. 84, 86, 97, 156, 174, 188, 189, 196).

Regarding claim 9, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: provide the work function to the particular session, wherein the work function comprises a hashing work function, e.g. sending the one or tests and one or more countermeasures to the client device (Mattson-Para. 101, 112); a hash generating function (Mattson-Para. 79); 
Also note Meriac discloses a hash function that utilizes a nonce and a device identifier of the device (Meriac-Para. 106, 111, 119, 138-140).

Regarding claim 10, Mattson teaches a method comprising: 
receiving a proof of work value from a particular session of…a client computer, i.e. a client computer (Fig. 1, el. 102), wherein the computer may be one or more virtual machine instances or virtual machine elements (Para. 56), wherein the proof of work value is calculated by the particular session based, at least in part, upon a work function and a particular input received from a service connected to the particular session…, e.g. executing countermeasures at the client computer and sending the results to the security server (Para. 113, 128, 129); wherein the countermeasures are Proof of Work code and may be associated with a network configuration, device, browser, user, malware, attack, website, content, or one or more characteristics of the client computer (Para. 66, 88, 89, 112); a hash generating function (Para. 79);
determining a confidence that the particular session is trustworthy based, at least in part, upon the proof of work value, e.g. determining that the solution is accurate and verifying the request and performing the requested transaction (Para. 129); determining that the solution is invalid and rejecting, terminating, or not accepting the request (Para. 130-132); logging the results to quickly identify and characterize emerging security threats (Para. 160); and
…
based at least on a comparison of the confidence to a session threshold, performing an action associated with the particular session, e.g. determining that the solution is accurate and verifying the request and performing the requested transaction (Para. 129); determining that the solution is invalid and rejecting, terminating, or not accepting the request (Para. 130-132); logging the results to quickly identify and characterize emerging security threats (Para. 160).
Mattson does not clearly teach receiving a proof of work value from a particular session of a plurality of sessions executing concurrently on a client computer…the particular input being specifically associated with the particular session and distinguishing the particular session from other sessions on the client computer that execute concurrently with the particular session and perform the work function on different inputs received from the service; and providing feedback to the particular session of the client computer based, at least in part, confidence that the particular session is trustworthy, wherein the feedback comprises an update to the work function.
Tarkkala teaches receiving a proof of work value from a particular session…on a client computer, i.e. a prover P (Fig. 1), wherein the proof of work value is calculated by the particular session, based, at least in part, upon a work function and a particular input received from a service connected to the particular session, the particular input being specifically associated with the particular session to distinguish the particular session from other sessions on the client computer…and perform the work function on different inputs received from the service, e.g. receiving, by a verifier V, the proof-of-work P(w)-proof of work value- and the input sets M and A from the prover (Para. 120, 121); wherein the prover computes a bitstring s as a result of a pseudo-random function h-work function- being applied on the created data set A-particular input-, applies a mapping function m-work function- for mapping an arbitrary bitstring to a problem instance, solves the problem instance, and generates the proof-of-work for the solving of the problem instance (Para. 116, 117, 119); wherein the created data set A may include an identifier for the prover P, an identifier for the verifier V, a salt S_1, and auxiliary data such as a timestamp and/or a message to be sent to verifier V (Para. 113); prover P derives a computationally hard problem from some set identifying a session q between prover P and verifier V (Para. 134).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson to include the particular input being specifically associated with the particular session to distinguish the particular session from other sessions on the client computer, and perform the work function on different inputs received from the service, using the known method of computing, by the prover, a bitstring s as a result of a pseudo-random function h being applied on the created data set A, applying a mapping function m for mapping an arbitrary bitstring to a problem instance, solving the problem instance, and generating the proof-of-work for the solving of the problem instance, as taught by Tarkkala, in combination with the Proof of Work system of Mattson, for the purpose of establishing a trusted relationship between unknown communication parties in whatever environment with a respective architecture, (Tarkkala-Para. 109), while also ensuring that the proof-of-work is sufficiently fresh (Tarkkala-Para. 132).
Mattson in view of Tarkkala does not clearly teach receiving a proof of work value from a particular session of a plurality of sessions executing concurrently on a client computer…the particular input being specifically associated with the particular session to distinguish the particular session from other sessions on the client computer that execute concurrently with the particular session and perform the work function on different inputs received from the service; and providing feedback to the particular session of the client computer based, at least in part, confidence that the particular session is trustworthy, wherein the feedback comprises an update to the work function.
Caragea teaches …a plurality of sessions executing concurrently on a client computer, e.g. operating multiple virtual machines (VMs) concurrently on a client system (Fig. 3, el. 12, 32; Para. 31), wherein multiple sessions may be carried out concurrently within a single VM, for example, by multiple instances of a browser (as in tabbed browsing) or by distinct applications running at the same time (Para. 70),
…a particular input received from a service connected to the particular session, the particular input being specifically associated with the particular session to distinguish the particular session from other sessions on the client computer that execute concurrently with the particular session and…different inputs received from the service, e.g. a TLS session includes a unique session identifier, a cipher specification, and a master secret shared between the communicating parties (Para. 49), wherein a set of handshake parameters includes a session ID and an indicator of the cipher to be used for the session (Para. 58); the security server may receive session data from the respective client system, wherein such data may comprise indicators unambiguously associating each item with a particular client system, VM, and/or communication session (Para. 74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala to include receiving a proof of work value from a particular session of a plurality of sessions executing concurrently on a client computer, wherein the proof of work value is calculated by the particular session based, at least in part, upon a work function and a particular input received from a service connected to the particular session, the particular input being specifically associated with the particular session to distinguish the particular session from other sessions on the client computer that execute concurrently with the particular session and perform the work function on different inputs received from the service, using the known method of operating multiple virtual machines (VMs) concurrently on a client system, wherein multiple sessions may be carried out concurrently within a single VM, for example, by multiple instances of a browser (as in tabbed browsing) or by distinct applications running at the same time, wherein a session may include a unique session identifier, a cipher specification, and a master secret shared between the communicating parties, as taught by Caragea, in combination with the Proof of Work system of Mattson in view of Tarkkala, for the purpose of protecting customers against malicious software, to increase software portability, and to strengthen security (Caragea-Para. 31).
Mattson in view of Tarkkala in view of Caragea does not clearly teach providing feedback to the particular session of the client computer based, at least in part, confidence that the particular session is trustworthy, wherein the feedback comprises an update to the work function.
Meriac teaches receiving a proof of work value from a particular session of a client computer, e.g. a device (Fig. 2, el. 10, 12), wherein the proof of work value is calculated by the particular session based, at least in part, upon a work function and a particular input received from a service connected to the particular session…, e.g. receiving, from the device, the solution to the task (Para. 77, 78, 94, 95, 100, 147); receiving a partial solution (Para. 178); wherein the task is a Proof of Work task (Para. 70); a hash function that utilizes a nonce and a device identifier of the device (Para. 106, 111, 119, 138-140); wherein the communication may also include a timestamp to define a validity period for the communication and/or the task (Para. 108); 
determining a confidence that the particular session is trustworthy based, at least in part, upon the proof of work value, e.g. undertaking the hash function to determine if the solution is correct (Para. 113, 114, 124, 148); using one or more partial solutions as a trust credential and determining if a trust threshold is reached (Para. 181, 188); 
providing feedback to the particular session of the client computer based, at least in part, confidence that the particular session is trustworthy, wherein the feedback comprises an update to the work function, e.g. reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device (Para. 84, 86, 97, 156, 174, 188, 189, 196); and
based at least on a comparison of the confidence to a session threshold, performing an action associated with the particular session, e.g. undertaking the hash function to determine if the solution is correct (Para. 113, 114, 124, 148); using one or more partial solutions as a trust credential, determining if a trust threshold is reached, and allowing connection/performing a requested function if the threshold is reached (Para. 181, 188, 198, 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Caragea to include providing feedback to the particular session of the client computer based, at least in part, confidence that the particular session is trustworthy, wherein the feedback comprises an update to the work function, using the known method of reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device, as taught by Meriac, in combination with the Proof of Work system of Mattson in view of Tarkkala in view of Caragea, for the purpose of mitigating denial-of-service attacks on devices (Meriac-Para. 1), while also allowing sessions with devices that have minimal computational resources by adjusting the task complexity and/or task type (Meriac-Para. 176).

Regarding claim 13, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches wherein the update to the work function comprises a different work function provided to the particular session, e.g. reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device (Meriac-Para. 84, 86, 97, 156, 174, 188, 189, 196).

Regarding claim 14, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches wherein the update to the work function comprises a change to frequency of calculation of the proof of work value by the particular session, e.g. decreasing or increasing the period of time for which the task is valid (Meriac-Para. 116, 117, 190).

Regarding claim 15, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches further comprising: providing the work function to the particular session, e.g. a hash generating function (Mattson-Para. 79); 
Also note Meriac discloses a hash function that utilizes a nonce and a device identifier of the device (Meriac-Para. 106, 111, 119, 138-140);
Also note Tarkkala discloses wherein the prover computes a bitstring s as a result of a pseudo-random function h-work function- being applied on the created data set A, and applies a mapping function m-work function- for mapping an arbitrary bitstring to a problem instance (Tarkkala-Para. 116, 117, 119); prover P derives a computationally hard problem from some set identifying a session q between prover P and verifier V (Tarkkala-Para. 134).

Regarding claim 16, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches wherein the work function comprises a naïve work function, an Nth order elliptic curve intersections work function, or a hashing work function, e.g. sending the one or tests and one or more countermeasures to the client device (Mattson-Para. 101, 112); a hash generating function (Mattson-Para. 79); 
Also note Meriac discloses a hash function that utilizes a nonce and a device identifier of the device (Meriac-Para. 106, 111, 119, 138-140).

Regarding claim 17, the claim is analyzed with respect to claim 1.

Regarding claim 21, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches all elements of claim 10.
Mattson further teaches further comprising:  receiving another proof of work value from another session of the…client computer, wherein the another proof of work value is calculated by the another session of the client computer based, at least in part, upon the work function and another input received from the service…, e.g. executing countermeasures at the client computer and sending the results to the security server (Para. 113, 128, 129); wherein the countermeasures are Proof of Work code and may be associated with a network configuration, device, browser, user, malware, attack, website, content, or one or more characteristics of the client computer (Para. 66, 88, 89, 112); a hash generating function (Para. 79); wherein the countermeasures may be selected based on the characteristics of a particular client device that is requesting content and/or based on the type of the content requested (Para. 77, 89);
determining another confidence that the another session is trustworthy based, at least in part, upon the another proof of work value, e.g. determining that the solution is accurate and verifying the request and performing the requested transaction (Para. 129); determining that the solution is invalid and rejecting, terminating, or not accepting the request (Para. 130-132); logging the results to quickly identify and characterize emerging security threats (Para. 160);
…; and
based at least on the another confidence, performing another action associated with the another session, e.g. determining that the solution is accurate and verifying the request and performing the requested transaction (Para. 129); determining that the solution is invalid and rejecting, terminating, or not accepting the request (Para. 130-132); logging the results to quickly identify and characterize emerging security threats (Para. 160).
Mattson does not clearly teach receiving another proof of work value from another session of the plurality of sessions executing concurrently on the client computer…the another input being specifically associated with the another session and different from the particular input provided by the service to the particular session; and providing other feedback to the another session of the client computer based, at least in part, upon the another confidence, wherein the other feedback comprises another update to the work function.
Tarkkala teaches receiving another proof of work value from another session of the…client computer, wherein the another proof of work value is calculated by the another session of the client computer based, at least in part, upon the work function and another input received from the service, the another input being specifically associated with the another session and different from the particular input provided by the service to the particular session, e.g. receiving, by a verifier V, the proof-of-work P(w)-proof of work value- and the input sets M and A from the prover (Para. 120, 121); wherein the prover computes a bitstring s as a result of a pseudo-random function h-work function- being applied on the created data set A-particular input-, applies a mapping function m-work function- for mapping an arbitrary bitstring to a problem instance, solves the problem instance, and generates the proof-of-work for the solving of the problem instance (Para. 116, 117, 119); wherein the created data set A may include an identifier for the prover P, an identifier for the verifier V, a salt S_1, and auxiliary data such as a timestamp and/or a message to be sent to verifier V (Para. 113); wherein the timestamp may be validated to prove the proof-of-work to be sufficiently fresh (Para. 132); prover P derives a computationally hard problem from some set identifying a session q between prover P and verifier V which allows the prover P to introduce a new session to verifier V (Para. 134, 138).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson to include the another input being specifically associated with the another session and different from the particular input provided by the service to the particular session, using the known method of computing, by the prover, a bitstring s as a result of a pseudo-random function h being applied on the created data set A, applying a mapping function m for mapping an arbitrary bitstring to a problem instance, solving the problem instance, and generating the proof-of-work for the solving of the problem instance, as taught by Tarkkala, in combination with the Proof of Work system of Mattson, for the purpose of establishing a trusted relationship between unknown communication parties in whatever environment with a respective architecture, (Tarkkala-Para. 109), while also ensuring that the proof-of-work is sufficiently fresh (Tarkkala-Para. 132).
Mattson in view of Tarkkala does not clearly teach receiving another proof of work value from another session of the plurality of sessions executing concurrently on the client computer; and providing other feedback to the another session of the client computer based, at least in part, upon the another confidence, wherein the other feedback comprises another update to the work function.
Caragea teaches …a plurality of sessions executing concurrently on a client computer, e.g. operating multiple virtual machines (VMs) concurrently on a client system (Fig. 3, el. 12, 32; Para. 31), wherein multiple sessions may be carried out concurrently within a single VM, for example, by multiple instances of a browser (as in tabbed browsing) or by distinct applications running at the same time (Para. 70),
…another input received from the service, the another input being specifically associated with the another session and different from the particular input provided by the service to the particular session, e.g. a TLS session includes a unique session identifier, a cipher specification, and a master secret shared between the communicating parties (Para. 49), wherein a set of handshake parameters includes a session ID and an indicator of the cipher to be used for the session (Para. 58); the security server may receive session data from the respective client system, wherein such data may comprise indicators unambiguously associating each item with a particular client system, VM, and/or communication session (Para. 74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala to include receiving another proof of work value from another session of the plurality of sessions executing concurrently on the client computer, wherein the another proof of work value is calculated by the another session of the client computer based, at least in part, upon the work function and another input received from the service, the another input being specifically associated with the another session and different from the particular input provided by the service to the particular session, using the known method of operating multiple virtual machines (VMs) concurrently on a client system, wherein multiple sessions may be carried out concurrently within a single VM, for example, by multiple instances of a browser (as in tabbed browsing) or by distinct applications running at the same time, wherein a session may include a unique session identifier, a cipher specification, and a master secret shared between the communicating parties, as taught by Caragea, in combination with the Proof of Work system of Mattson in view of Tarkkala, for the purpose of protecting customers against malicious software, to increase software portability, and to strengthen security (Caragea-Para. 31).
Mattson in view of Tarkkala in view of Caragea does not clearly teach providing other feedback to the another session of the client computer based, at least in part, upon the another confidence, wherein the other feedback comprises another update to the work function.
Meriac teaches receiving another proof of work value from another session of the…client computer, wherein the another proof of work value is calculated by the another session of the client computer based, at least in part, upon the work function and another input received from the service…, e.g. receiving, from the device, the solution to the task (Para. 77, 78, 94, 95, 100, 147); receiving a partial solution (Para. 178); wherein the task is a Proof of Work task (Para. 70); a hash function that utilizes a nonce and a device identifier of the device (Para. 106, 111, 119, 138-140); wherein the communication may also include a timestamp to define a validity period for the communication and/or the task (Para. 108); after termination of the connection 55, the IoT device transmits a communication with a task (Para. 86); 
determining another confidence that the another session is trustworthy based, at least in part, upon the another proof of work value, e.g. undertaking the hash function to determine if the solution is correct (Para. 113, 114, 124, 148); using one or more partial solutions as a trust credential and determining if a trust threshold is reached (Para. 181, 188); 
providing other feedback to the another session of the client computer based, at least in part, upon the determined another confidence, wherein the other feedback comprises another update to the work function, e.g. reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device (Para. 84, 86, 97, 156, 174, 188, 189, 196); and
based at least on the another confidence, performing another action associated with the another session, e.g. undertaking the hash function to determine if the solution is correct (Para. 113, 114, 124, 148); using one or more partial solutions as a trust credential, determining if a trust threshold is reached, and allowing connection/performing a requested function if the threshold is reached (Para. 181, 188, 198, 200).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Caragea to include providing other feedback to the another session of the client computer based, at least in part, upon the another confidence, wherein the other feedback comprises another update to the work function, using the known method of reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device, as taught by Meriac, in combination with the Proof of Work system of Mattson in view of Tarkkala in view of Caragea, for the purpose of mitigating denial-of-service attacks on devices (Meriac-Para. 1), while also allowing sessions with devices that have minimal computational resources by adjusting the task complexity and/or task type (Meriac-Para. 176).

Regarding claim 22, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches all elements of claim 1.
Mattson further teaches …a plurality of virtual machines executing concurrently on the client computer…, e.g. wherein the computer may be one or more virtual machine instances or virtual machine elements (Mattson-Para. 56).
Mattson does not clearly teach the system of claim 1, wherein the plurality of sessions are implemented by a plurality of virtual machines executing concurrently on the client computer and the plurality of virtual machines are assigned different inputs to process using the work function.
Tarkkala teaches …assigned different inputs to process using the work function, e.g. wherein the created data set A may include an identifier for the prover P, an identifier for the verifier V, a salt S_1, and auxiliary data such as a timestamp and/or a message to be sent to verifier V (Para. 113); prover P derives a computationally hard problem from some set identifying a session q between prover P and verifier V (Para. 134).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson to include a plurality of virtual machines executing concurrently on the client computer and the plurality of virtual machines are assigned different inputs to process using the work function, using the known method of computing, by the prover, a bitstring s as a result of a pseudo-random function h being applied on the created data set A, applying a mapping function m for mapping an arbitrary bitstring to a problem instance, solving the problem instance, and generating the proof-of-work for the solving of the problem instance, as taught by Tarkkala, in combination with the Proof of Work system of Mattson, for the purpose of establishing a trusted relationship between unknown communication parties in whatever environment with a respective architecture, (Tarkkala-Para. 109), while also ensuring that the proof-of-work is sufficiently fresh (Tarkkala-Para. 132).
Mattson in view of Tarkkala does not clearly teach the system of claim 1, wherein the plurality of sessions are implemented by a plurality of virtual machines executing concurrently on the client computer and the plurality of virtual machines are assigned different inputs to process using the work function.
Caragea teaches wherein the plurality of sessions are implemented by a plurality of virtual machines executing concurrently on the client computer and the plurality of virtual machines are assigned different inputs…, e.g. operating multiple virtual machines (VMs) concurrently on a client system (Fig. 3, el. 12, 32; Para. 31), wherein multiple sessions may be carried out concurrently within a single VM, for example, by multiple instances of a browser (as in tabbed browsing) or by distinct applications running at the same time (Para. 70); a TLS session includes a unique session identifier, a cipher specification, and a master secret shared between the communicating parties (Para. 49), wherein a set of handshake parameters includes a session ID and an indicator of the cipher to be used for the session (Para. 58); the security server may receive session data from the respective client system, wherein such data may comprise indicators unambiguously associating each item with a particular client system, VM, and/or communication session (Para. 74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala to include wherein the plurality of sessions are implemented by a plurality of virtual machines executing concurrently on the client computer and the plurality of virtual machines are assigned different inputs to process using the work function, using the known method of operating multiple virtual machines (VMs) concurrently on a client system, wherein multiple sessions may be carried out concurrently within a single VM, for example, by multiple instances of a browser (as in tabbed browsing) or by distinct applications running at the same time, wherein a session may include a unique session identifier, a cipher specification, and a master secret shared between the communicating parties, as taught by Caragea, in combination with the Proof of Work system of Mattson in view of Tarkkala, for the purpose of protecting customers against malicious software, to increase software portability, and to strengthen security (Caragea-Para. 31).

Regarding claim 24, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches all elements of claim 1.
Mattson in view of Tarkkala in view of Caragea does not clearly teach the system of claim 1, the memory having further computer- executable instructions stored thereupon which, when executed by the processor, cause the system to:  based at least on the probability that the particular session is trustworthy, adjust computational difficulty of the update to the work function, wherein the computational difficulty is increased as the probability that the particular session is trustworthy decreases, and the computational difficulty is decreased as the probability that the particular session is trustworthy increases.
Meriac teaches based at least on the probability that the particular session is trustworthy, adjust computational difficulty of the update to the work function, wherein the computational difficulty is increased as the probability that the particular session is trustworthy decreases, and the computational difficulty is decreased as the probability that the particular session is trustworthy increases, e.g. generating, by an NC-device, a partially complete solution and transmitting the partial solution to the IoT device (Para. 177, 178); recording the number of partial solutions received in a trust/solution table, whereby on reaching a trust threshold of partial solutions the complexity of the tasks transmitted to the device may be reduced (Para. 182, 189); the initial complexity of a task for the device may be specified based on previous attempts the device made to solve previous tasks (Para. 184); increasing the complexity of tasks whilst the rogue device is active in the network (Para. 192); if no response is received, or following an unsuccessful verification of the response, or if a trust threshold is not reached, the task complexity may be increased or decreased (Para. 196).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Caragea to include based at least on the probability that the particular session is trustworthy, adjust computational difficulty of the update to the work function, wherein the computational difficulty is increased as the probability that the particular session is trustworthy decreases, and the computational difficulty is decreased as the probability that the particular session is trustworthy increases, using the known method of on reaching a trust threshold of partial solutions the complexity of the tasks transmitted to the device may be reduced, wherein the initial complexity of a task for the device may be specified based on previous attempts the device made to solve previous tasks, wherein increasing the complexity of tasks whilst the rogue device is active in the network, wherein if no response is received, or following an unsuccessful verification of the response, or if a trust threshold is not reached, the task complexity may be increased or decreased, as taught by Meriac, in combination with the Proof of Work system of Mattson in view of Tarkkala in view of Caragea, for the purpose of mitigating denial-of-service attacks on devices (Meriac-Para. 1), while also allowing sessions with devices that have minimal computational resources by adjusting the task complexity and/or task type (Meriac-Para. 176).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mattson in view of Tarkkala in view of Caragea in view of Meriac and further in view of Colangelo (US 2019/0303448).
Regarding claim 3, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches all elements of claims 1 and 2.
Mattson in view of Tarkkala in view of Caragea in view of Meriac further teaches frustrating ratings or results manipulation (Mattson-Para. 199).
Mattson in view of Tarkkala in view of Caragea in view of Meriac does not clearly teach wherein the action associated with the particular session comprises increasing at least one of a view count in a live video or increasing a quantity of views.
Colangelo teaches wherein an action associated with the particular session comprises increasing at least one of a view count in a live video or increasing a quantity of views, e.g. tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination (Para. 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Caragea in view of Meriac to include wherein the action associated with the particular session comprises increasing at least one of a view count in a live video or increasing a quantity of views, using the known method of tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination, as taught by Colangelo, in combination with the method of frustrating ratings or results manipulation using Proof of Work of Mattson in view of Tarkkala in view of Caragea in view of Meriac, for the purpose of obtaining more accurate viewing statistics.

Regarding claim 12, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches all elements of claim 10.
Mattson in view of Tarkkala in view of Caragea in view of Meriac further teaches frustrating ratings or results manipulation (Mattson-Para. 199).
Mattson in view of Tarkkala in view of Caragea in view of Meriac does not clearly teach wherein the action associated with the particular session comprises increasing a quantity of views.
Colangelo teaches wherein the action associated with the particular session comprises increasing a quantity of views, e.g. tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination (Para. 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Caragea in view of Meriac to include wherein the action associated with the particular session comprises increasing a quantity of views, using the known method of tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination, as taught by Colangelo, in combination with the method of frustrating ratings or results manipulation using Proof of Work of Mattson in view of Tarkkala in view of Caragea in view of Meriac, for the purpose of obtaining more accurate viewing statistics.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mattson in view of Tarkkala in view of Caragea in view of Meriac and further in view of Cormode et al. (US 2012/0066383 A1).
Regarding claim 7, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches all elements of claim 1.
Mattson in view of Tarkkala in view of Caragea in view of Meriac further teaches the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to:  provide the work function to the particular session, e.g.  sending the one or tests and one or more countermeasures to the client device (Mattson-Para. 101, 112); performing the tests at the client device and sending the results to the server (Mattson-Para. 58, 59, 88, 104, 106), wherein the tests and countermeasures may be a challenge (Mattson-Para. 128).
Mattson in view of Tarkkala in view of Caragea in view of Meriac does not explicitly teach wherein the work function comprises a naïve work function.
Cormode teaches the work function comprises a naïve work function, e.g. using a naïve algorithm that simply sends every single element to the coordinator (Para. 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Caragea in view of Meriac to include the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: provide the work function to the particular session, wherein the work function comprises a naïve work function, using the known method of using a naïve algorithm that simply sends every single element to the coordinator, as taught by Cormode, in combination with the method of using Proof of Work of Mattson in view of Tarkkala in view of Caragea in view of Meriac, for the purpose of enabling the system to utilize different algorithms, thereby improving the efficiency and security of the system.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mattson in view of Tarkkala in view of Caragea in view of Meriac and further in view of Bartolucci et al. (US 2020/0389292 A1).
Regarding claim 8, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches all elements of claim 1.
Mattson in view of Tarkkala in view of Caragea in view of Meriac further teaches the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: provide the work function to the particular session, e.g. sending the one or tests and one or more countermeasures to the client device (Mattson-Para. 101, 112).
Mattson in view of Tarkkala in view of Caragea in view of Meriac does not clearly teach wherein the work function comprises an Nth order elliptic curve intersections work function.
Bartolucci teaches providing the work function to the particular session, wherein the work function comprises an Nth order elliptic curve intersections work function, e.g. utilizing proof-of-work (Para. 62); utilizing an elliptic curve that has a prime order n for verification (Para. 117, 124); intersection of the curve (Para. 75).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Caragea in view of Meriac to include the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: provide the work function to the particular session, wherein the work function comprises an Nth order elliptic curve intersections work function, using the known method of utilizing an elliptic curve that has a prime order n for verification, as taught by Bartolucci, in combination with the method of using Proof of Work of Mattson in view of Tarkkala in view of Caragea in view of Meriac, for the purpose of improving the reliability and usability of cryptographically-enforced assets (Bartolucci-Para. 1).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mattson in view of Tarkkala in view of Caragea in view of Meriac in view of Colangelo and further in view of Cvinar (US 2020/0065853 A1).
Regarding claim 11, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches all elements of claim 10.
Mattson in view of Tarkkala in view of Caragea in view of Meriac further teaches frustrating ratings or results manipulation (Mattson-Para. 199).
Mattson in view of Tarkkala in view of Caragea in view of Meriac does not clearly teach wherein the action associated with the particular session comprises increasing a view count in a live video.
Colangelo teaches wherein the action associated with the particular session comprises increasing a view count in a video, e.g. tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination (Para. 73).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Caragea in view of Meriac to include wherein the action associated with the particular session comprises increasing a view count in a video, using the known method of tracking the number of views of media content items, determining whether user input was provided by a person or a bot, and reporting/not reporting the view based on the determination, as taught by Colangelo, in combination with the method of frustrating ratings or results manipulation using Proof of Work of Mattson in view of Tarkkala in view of Caragea in view of Meriac, for the purpose of obtaining more accurate viewing statistics.
Mattson in view of Tarkkala in view of Caragea in view of Meriac in view of Colangelo does not explicitly teach a live video.
Cvinar teaches wherein the action associated with the particular session comprises increasing a count in a live video, e.g. live video feeds (Para. 58); allowing a user to view/vote for a live video feed when determining that the user is not a bot (Para. 129-131, 133, 149, 150).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Caragea in view of Meriac in view of Colangelo to include wherein the action associated with the session comprises increasing a view count in a live video, using the known method of allowing a user to view/vote for a live video feed when determining that the user is not a bot, as taught by Cvinar, in combination with the method of frustrating ratings or results manipulation using Proof of Work of Mattson in view of Tarkkala in view of Caragea in view of Meriac in view of Colangelo, for the purpose of allowing results to be fair and determined by real netizens instead of bot or automated accounts (Cvinar-Para. 150).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Tarkkala in view of Caragea in view of Meriac and further in view of Nelson et al. (US 11,501,269 B1).
Regarding claim 23, Mattson in view of Tarkkala in view of Caragea in view of Meriac teaches all elements of claim 22.
Mattson further teaches receiving a proof of work value from a particular session of a client computer, i.e. a client computer (Fig. 1, el. 102), wherein the computer may be one or more virtual machine instances or virtual machine elements (Para. 56), 
wherein the proof of work value is calculated by the particular session of the client computer based, at least in part, upon a work function and a particular input received from a service connected to the particular session, e.g. executing countermeasures at the client computer and sending the results to the security server (Para. 113, 128, 129); wherein the countermeasures are Proof of Work code and may be associated with a network configuration, device, browser, user, malware, attack, website, content, or one or more characteristics of the client computer (Para. 66, 88, 89, 112); a hash generating function (Para. 79);
…different virtual machines executing concurrently on the client computer …, e.g. wherein the computer may be one or more virtual machine instances or virtual machine elements (Mattson-Para. 56); 
calculate a probability that the particular session is trustworthy based, at least in part, upon the proof of work value, e.g. determining that the solution is accurate and verifying the request and performing the requested transaction (Para. 129); determining that the solution is invalid and rejecting, terminating, or not accepting the request (Para. 130-132); logging the results to quickly identify and characterize emerging security threats (Para. 160); and
….
Mattson does not clearly teach the system of claim 22, the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to:  receive different proof of work values from different virtual machines executing concurrently on the client computer, wherein the different proof of work values are calculated by the different virtual machines by processing the different inputs using the work function; calculate respective probabilities that the different virtual machines are trustworthy based, at least in part, upon the different proof of work values; and provide different feedback to the different virtual machines executing concurrently on the client computer based, at least in part, upon the respective probabilities.
Tarkkala teaches receive different proof of work values from…the client computer, wherein the different proof of work values are calculated…by processing the different inputs using the work function, e.g. receiving, by a verifier V, the proof-of-work P(w)-proof of work value- and the input sets M and A from the prover (Para. 120, 121); wherein the prover computes a bitstring s as a result of a pseudo-random function h-work function- being applied on the created data set A-particular input-, applies a mapping function m-work function- for mapping an arbitrary bitstring to a problem instance, solves the problem instance, and generates the proof-of-work for the solving of the problem instance (Para. 116, 117, 119); wherein the created data set A may include an identifier for the prover P, an identifier for the verifier V, a salt S_1, and auxiliary data such as a timestamp and/or a message to be sent to verifier V (Para. 113); wherein the timestamp may be validated to prove the proof-of-work to be sufficiently fresh (Para. 132); prover P derives a computationally hard problem from some set identifying a session q between prover P and verifier V which allows the prover P to introduce a new session to verifier V (Para. 134, 138).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson to include to receive different proof of work values, wherein the different proof of work values are calculated by processing the different inputs using the work function, using the known method of computing, by the prover, a bitstring s as a result of a pseudo-random function h being applied on the created data set A, applying a mapping function m for mapping an arbitrary bitstring to a problem instance, solving the problem instance, and generating the proof-of-work for the solving of the problem instance, as taught by Tarkkala, in combination with the Proof of Work system of Mattson, for the purpose of establishing a trusted relationship between unknown communication parties in whatever environment with a respective architecture, (Tarkkala-Para. 109), while also ensuring that the proof-of-work is sufficiently fresh (Tarkkala-Para. 132).
Mattson in view of Tarkkala does not clearly teach the system of claim 22, the memory having further computer-executable instructions stored thereupon which, when executed by the processor, cause the system to:  receive different proof of work values from different virtual machines executing concurrently on the client computer, wherein the different proof of work values are calculated by the different virtual machines by processing the different inputs using the work function; calculate respective probabilities that the different virtual machines are trustworthy based, at least in part, upon the different proof of work values; and provide different feedback to the different virtual machines executing concurrently on the client computer based, at least in part, upon the respective probabilities.
Caragea teaches …different virtual machines executing concurrently on the client computer, e.g. operating multiple virtual machines (VMs) concurrently on a client system (Fig. 3, el. 12, 32; Para. 31), wherein multiple sessions may be carried out concurrently within a single VM, for example, by multiple instances of a browser (as in tabbed browsing) or by distinct applications running at the same time (Para. 70),
…different inputs…, e.g. a TLS session includes a unique session identifier, a cipher specification, and a master secret shared between the communicating parties (Para. 49), wherein a set of handshake parameters includes a session ID and an indicator of the cipher to be used for the session (Para. 58); the security server may receive session data from the respective client system, wherein such data may comprise indicators unambiguously associating each item with a particular client system, VM, and/or communication session (Para. 74).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala to include different inputs, using the known method of operating multiple virtual machines (VMs) concurrently on a client system, wherein multiple sessions may be carried out concurrently within a single VM, for example, by multiple instances of a browser (as in tabbed browsing) or by distinct applications running at the same time, wherein a session may include a unique session identifier, a cipher specification, and a master secret shared between the communicating parties, as taught by Caragea, in combination with the Proof of Work system of Mattson in view of Tarkkala, for the purpose of protecting customers against malicious software, to increase software portability, and to strengthen security (Caragea-Para. 31).
Mattson in view of Tarkkala in view of Caragea does not clearly teach to receive different proof of work values from different virtual machines executing concurrently on the client computer, wherein the different proof of work values are calculated by the different virtual machines by processing the different inputs using the work function; calculate respective probabilities that the different virtual machines are trustworthy based, at least in part, upon the different proof of work values; and provide different feedback to the different virtual machines executing concurrently on the client computer based, at least in part, upon the respective probabilities.
Meriac teaches the system to:
receive different proof of work values from different…client computers, e.g. devices (Fig. 2, el. 10, 12), wherein the different proof of work values are calculated by the different client computers by processing the different inputs using the work function, e.g. receiving, from the device, the solution to the task (Para. 77, 78, 94, 95, 100, 147); receiving a partial solution (Para. 178); wherein the task is a Proof of Work task (Para. 70); a hash function that utilizes a nonce and a device identifier of the device (Para. 106, 111, 119, 138-140); wherein the communication may also include a timestamp to define a validity period for the communication and/or the task (Para. 108); 
calculate respective probabilities that the different client computers are trustworthy based, at least in part, upon the different proof of work values, e.g. undertaking the hash function to determine if the solution is correct (Para. 113, 114, 124, 148); using one or more partial solutions as a trust credential and determining if a trust threshold is reached (Para. 181, 188); and 
provide different feedback to the different client computers…based, at least in part, upon the respective probabilities, e.g. reducing or increasing the complexity and/or changing the type of task of a subsequent new task, wherein the subsequent new task is provided to the device (Para. 84, 86, 97, 156, 174, 188, 189, 196).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Caragea to include to receive different proof of work values from different client computers, wherein the different proof of work values are calculated by the different client computers by processing the different inputs using the work function; calculate respective probabilities that the different client computers are trustworthy based, at least in part, upon the different proof of work values; and provide different feedback to the different client computers based, at least in part, upon the respective probabilities, as taught by Meriac, in combination with the Proof of Work system of Mattson in view of Tarkkala in view of Caragea, for the purpose of mitigating denial-of-service attacks on devices (Meriac-Para. 1), while also allowing sessions with devices that have minimal computational resources by adjusting the task complexity and/or task type (Meriac-Para. 176).
Mattson in view of Tarkkala in view of Caragea in view of Meriac does not explicitly teach to receive different proof of work values from different virtual machines executing concurrently on the client computer, wherein the different proof of work values are calculated by the different virtual machines by processing the different inputs using the work function; calculate respective probabilities that the different virtual machines are trustworthy based, at least in part, upon the different proof of work values; and provide different feedback to the different virtual machines executing concurrently on the client computer based, at least in part, upon the respective probabilities.
Nelson teaches to receive different proof of work values from different virtual machines, e.g. VM instances (Fig. 2, el. 220), executing concurrently on the client computer, e.g. a virtual chain node (Fig. 2, el. 120), wherein the different proof of work values are calculated by the different virtual machines by processing the different inputs using the work function, e.g. each virtual chain node can launch and execute one or more VM instances (Col. 19, lines 1-8); each VM instance can generate a Verifiable Random Function (VRF) proof for the VM instance, wherein because the proof is based, at least in part, on the VM instance private key, the VRF proof of each VM instance should be different (Col. 12, lines 1-12; Col. 19, lines 22-36).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mattson in view of Tarkkala in view of Caragea in view of Meriac to include to receive different proof of work values from different virtual machines executing concurrently on the client computer, wherein the different proof of work values are calculated by the different virtual machines by processing the different inputs using the work function; calculate respective probabilities that the different virtual machines are trustworthy based, at least in part, upon the different proof of work values; and provide different feedback to the different virtual machines executing concurrently on the client computer based, at least in part, upon the respective probabilities, using the known method of launching and executing, by each virtual chain node, one or more VM instances, wherein each VM instance can generate a Verifiable Random Function (VRF) proof for the VM instance, wherein because the proof is based, at least in part, on the VM instance private key, the VRF proof of each VM instance should be different, as taught by Nelson, in combination with the Proof of Work system of Mattson in view of Tarkkala in view of Caragea in view of Meriac, for the purpose of enabling the system to have better accountability and trust by providing a proof of work calculation system that is directly associated with each of the multiple virtual machines.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Juels et al. (US 7,197,639 B1)—Juels discloses a server imposes a task, such as a puzzle, to a client.  The input data for the puzzle includes an encrypted version of seed data, wherein the seed data includes information identifying the server, the client, the session, and the date and time the puzzle expires (Col. 17, lines 12-42).

Jakobsson et al. “PROOFS OF WORK AND BREAD PUDDING PROTOCOLS (EXTENDED ABSTRACT)—The publication discloses the verifier initiates the Proof-of-Work (POW) by sending to the client (prover) the pair (i,y), where I is a session identifier and y=h(r||i) (page 269, third paragraph).

Lin et al. “A Unified Framework for Concurrent Security:  Universal Composability from Stand-alone Non-malleability”—The publication discloses at the onset of a concurrent execution, Z outputs a session-identifier sid that all receivers in the concurrent puzzle execution receive as input (Para. 185, Sec. 4.1, fourth paragraph).

Emigh et al. (US 8,112,483 B1)—Emigh discloses a system that determines whether a response to a challenge is correct, and, if not, creating a new challenge with the same degree of difficulty or a higher degree of difficulty (Fig. 21; Col. 20, lines 30-56).

Brown et al. (US 2019/0230391 A1)—Brown discloses a system that determines whether a view came from a bot and excluding the metrics when it is determined that a bot was used (Para. 29).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643. The examiner can normally be reached Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




30 November 2022
/Jeremy S Duffield/Primary Examiner, Art Unit 2498